Citation Nr: 0943233	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-24 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from July 1957 to July 1962 
and from August 1962 to September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied entitlement to service connection for 
a right ankle disability and for hypertension.  

The issue of entitlement to service connection for a right 
ankle disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.

The Veteran's representative has included argument on the 
issues of service connection for bursitis of the right arm 
and left ankle strain in an October 2009 statement.  However, 
a July 2007 rating decision granted service connection for 
residuals of left ankle strain and for right shoulder 
bursitis (claimed as right arm and shoulder bursitis).  Thus, 
those issues are no longer on appeal.


FINDING OF FACT

The evidence does not show that hypertension began in 
service, was manifested to a compensable degree within one 
year of service, or is otherwise related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
Veteran's active military service, nor may hypertension be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in July and November 2005.  Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess, 19 Vet. App. at 473.  In July 2007, the Veteran was 
provided notice of the rating criteria and effective date 
provisions that are pertinent to his claim, prior to a final 
adjudication of the claim in a supplemental statement of the 
case issued in December 2008.   Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, and obtained a medical opinion.  The 
Veteran submitted copies of his service treatment records 
which he received from the National Personnel Records Center 
(NPRC) and mentioned that his service treatment records did 
not contain records of a hospitalization in 1966.  
Subsequently, VA requested from the NPRC copies of the 
Veteran's service treatment records which also do not include 
records of a 1966 hospitalization.  The Veteran has not 
contended nor does the evidence suggest that a claimed 1966 
hospitalization was for high blood pressure.  In addition, 
service treatment records after that date contain evidence of 
blood pressure readings.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  A decision on the 
merits at this time does not violate the duty to assist or 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Hypertension

In March 2005, the Veteran submitted a claim for service 
connection for hypertension and contends that hypertension 
was shown in service.  He claims that he had many high blood 
pressure readings from 1956 to 1975 in service and 
hypertension was shown at his June 1975 examination.  He 
asserts that he still has high blood pressure for which he 
takes medication.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as  
to permit a finding of service connection, subsequent  
manifestations of the same chronic disease at any later date,  
however remote, are service connected, unless clearly  
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service or in the presumption period 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R.  § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet.  
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as hypertension, become manifest to 
a compensable degree within one year from date of the 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b). 

Hypertension or isolated hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1).

At an enlistment examination in September 1956 for the United 
States Naval Reserves ("DPS"), prior to active service, a 
blood pressure reading of 122/78 was shown and the Veteran 
denied having or having had high blood pressure.  

Service treatment records show at an enlistment physical 
examination in June 1957 a blood pressure of 146/70 was 
recorded.  A July 1957 medical history report shows the 
Veteran denied having or having had heart trouble or high or 
low blood pressure.  On examinations from July 1960 to May 
1966, blood pressure readings of 108/70, 130/80, 130/50, 
116/68, 110/68, and 120/76 were shown.  In a medical history 
accompanying the August 1962 examination, the Veteran denied 
having or having had heart trouble or high or low blood 
pressure.  At those examinations, no diagnosis of 
hypertension was shown and the clinical evaluation was normal 
for the vascular system.  A clinic visit in December 1971 
showed a blood pressure of 130/86.  At his separation 
examination in June 1975, in support of his transfer to Fleet 
Reserves, he was noted to have an initial blood pressure of 
146/98 and hypertension was noted on the report.  It was 
recommended to repeat blood pressure.  A three day check 
performed on subsequent days showed blood pressures of 
132/92, 136/88, and 118/88.  

Post-service reserve military treatment records show that a 
chest x-ray in August 1977 revealed cardiomegaly with 
prominence of the left ventricle.  The examiner thought 
hypertensive cardiovascular disease and aortic valvulopathy 
must be ruled out clinically.  An emergency treatment record 
in April 1979 for trauma to a finger showed a blood pressure 
reading of 128/82.  A February 1982 dental health 
questionnaire reflects that the Veteran denied having a 
medical diagnosis of high blood pressure or that he was at 
that time under the care of a physician or receiving 
medication.  

Post-service private medical records for a period from April 
2000 to March 2006, to include periods of hospitalization in 
December 2001 and March 2005, from several medical providers 
show treatment and recheck visits for hypertension.  At the 
time of an emergency admission in December 2001 for chest 
pain which resulted in a surgical procedure, his past medical 
history noted there was no history of hypertension in the 
past.  


At a January 2007 VA examination for hypertension, the 
examiner noted that the Veteran carried no diagnosis of 
hypertension during military service.  The examiner reviewed 
blood pressure readings shown in service.  The Veteran 
related that he began antihypertensive therapy in 2001 after 
he had suffered a myocardial infarction.  Three blood 
pressure readings were obtained at the examination.  The 
diagnosis was hypertension.  The examiner provided an opinion 
that there was no evidence that the Veteran's hypertension 
had its onset during military service nor did he have a 
history of pre-existing documented hypertension that was 
aggravated in any way by military service.  

After review of the complete record, entitlement to service 
connection for hypertension is not established. 

Although an elevated blood pressure reading was shown at his 
June 1957 enlistment examination, a diagnosis of hypertension 
was not shown.  In a July 1957 medical history related to the 
entrance examination the Veteran denied having or having had 
heart trouble or high or low blood pressure.  Service 
treatment records show elevated blood pressure readings in 
service, however, the diastolic blood pressure was not 
predominantly 90 millimeters or greater, and systolic blood 
pressure was not predominantly 160 millimeters or greater.  
Although at his separation examination in June 1975, the 
Veteran was noted to have a blood pressure of 146/98 and 
hypertension was noted on the report, a three day blood 
pressure check performed on subsequent days did not result in 
a confirmed diagnosis of hypertension.  As predominantly 
elevated blood pressure readings were not shown in service 
and a confirmed diagnosis of hypertension was not shown in 
service, the Board finds that chronicity in service is not 
established.  38 C.F.R. § 3.303(b).

The Board finds that there is no medical evidence of record 
showing that hypertension manifested to a compensable degree, 
that is, severe enough to be rated at least 10 percent 
disabling, within one year following separation from active 
service.  Therefore service connection for hypertension is 
not warranted on a presumptive basis.  Hypertension was not 
diagnosed within one year following the Veteran's separation 
from service.

Private medical records show a diagnosis of hypertension for 
which the Veteran was prescribed medication and seen for 
follow-up.  Those records, however, do not provide a link 
between claimed current hypertension and service or to the 
applicable presumptive period.

The Board has carefully considered the Veteran's statements.  
He is competent, as a layperson, to report that as to which 
he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to offer a medical 
diagnosis or opinion as to cause or etiology of the claimed 
disability.  Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opinion on matter 
requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  His statements therefore are not competent 
medical evidence of a nexus or causal link between 
hypertension and active service or the applicable presumptive 
period.

The Board finds most probative the medical opinion provided 
by a VA examiner in January 2007 in light of the VA 
examiner's having reviewed the claims folder, to include 
service medical records and post-service treatment records, 
and discussing the evidence.  After review of the claims 
folder, examination of the Veteran, and application of sound 
medical judgment, the examiner concluded that there was no 
evidence that the Veteran's hypertension had its onset during 
military service nor did he have a history of pre-existing 
documented hypertension that was aggravated in any way by 
military service.  

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against entitlement to 
service connection for hypertension.  Competent medical 
evidence of a confirmed diagnosis of hypertension is not 
shown in service or during the presumptive period.  Although 
hypertension has been diagnosed, there is no probative, 
competent medical evidence of record linking the Veteran's 
hypertension to service, to any event in service, or to the 
applicable presumptive period.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for 
hypertension must be denied.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran asserts that he injured his right ankle in 
service.  The Veteran notes that according to the January 
2006 rating decision, he was only seen one time in service 
for a left ankle sprain in March 1973.  (The Veteran is 
service-connected for a left ankle disability.)  At that same 
visit, the Veteran complained of pain and swelling in his 
right longitudinal arch while playing basketball.  He had 
full range of motion in the right ankle.  He contends that he 
injured both ankles several times in service and notes that 
at a reenlistment examination in 1962, he provided a history 
of swollen or painful joints.  The examiner at that time 
commented that the Veteran had athletic injuries such as 
sprained ankles, etc. which were not considered disabling.  
The Veteran did not think that all of his medical records 
were present.  He related that sometimes he went to sick bay 
and other times per a doctor's orders, he used hot and cold 
treatments.  After a while, he knew what to do for treatment 
without seeing the doctor.  The Veteran reported that he 
still has pain and weakness from the injuries to his right 
ankle in service.  

Here, the Veteran's statements indicate that a claimed right 
ankle disability may be related to service.  The Board finds 
a VA examination necessary to determine if the Veteran's 
claimed right ankle disability is related to or had its onset 
during service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Request additional service treatment 
records to include a period of 
hospitalization in 1966 at the Naval Air 
Station Mottett Field.  If unavailable, a 
negative reply is requested.  

2.  The RO should schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of his claimed 
right ankle disability.  The claims folder 
must be made available to the examiner for 
review.  All indicated studies should be 
performed and all findings should be 
reported in detail.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that a currently 
diagnosed right ankle disability, if 
shown, is related to service or an 
incident in service.  In doing so, the 
examiner must acknowledge the Veteran's 
report of a continuity of symptoms since 
service.  The rationale for the opinion 
must be provided.

3.  Then, the RO should adjudicate the 
Veteran's claim.  If any benefit sought on 
appeal is not granted, the RO should issue 
a supplemental statement of the case and 
provide the Veteran and his representative 
an opportunity to respond.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


